Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
Figures 1-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim interpretation
“room temperature”, recited in claims 1 and 2, is interpreted to be 20 degrees Celsius, based on applicants’ specification (see page 4; line 24 of the specification, or paragraph [0014] of the PG-Publication).

Claim Objections
Claim 1 is objected to because of the following informalities:  change “the vane being positionable with a leading surface portion” to “the vane positioned with a leading surface portion”, as positionable is reciting a capability, which . Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “for at least 50%”, and the claim also recites “more preferably at least 60%, at least 70% or at least 80%, of the length of the median line” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “1 micron to 50 microns”, and the claim also recites “more preferably 1 micron to 25 microns” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites “according to claim”, but does not specify from which claim it depends. Hence, the metes and bounds of the claim are indefinite.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claim 5 is rejected due to their dependency from a previously rejected claim.

Allowable Subject Matter
Claims 1, 2, 6, and 7 are allowed.
Claims 3-5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with regard to claim 1, Olmstead (US 2013/0177403) discloses a turbine comprising: (i) a turbine wheel (Fig. 1) having an axis, (ii) a turbine housing for defining a chamber for receiving the turbine wheel for rotation of the turbine wheel about an axis (Fig. 1), the turbine housing further defining a gas inlet (Fig. 1), and an annular inlet passage from the gas inlet to the chamber (Fig. 1), (iii) a ring-shaped shroud (Fig. 1, 2) defining a plurality of slots (Fig. 2-5) and encircling the axis, each slot having a slot surface; and (iv) a nozzle ring (Fig. 2) supporting a plurality of vanes (Fig. 2, 3) which extend from the nozzle ring parallel to the axis, and project through respective ones of the slots; each of the vanes having: an axially-extending vane surface which includes (i) a vane outer surface facing a radially-outer surface of the corresponding slot (Fig. 4, 5), (ii) an opposed vane inner surface facing a radially-inner surface of the corresponding slot (Fig. 4, 5), and a median line between the vane inner surface and the vane outer surface extending from a leading end of the vane to a trailing end of the vane; the vane being positionable with a leading surface portion of the vane inner surface contacting a corresponding leading surface portion of the respective slot surface (Fig. 4, 5); the vane inner surface further including a trailing surface portion extending along at least 33% of the median line (Fig. 4, 5). Olmstead doesn’t disclose that at room temperature and when the leading surface portions are in contact, the trailing surface portion is spaced from an opposed trailing surface portion of the slot surface by a distance in the range 10 microns to 250 microns. 
Furthermore, Ibaraki et al. (US 2015/0345376) discloses a turbine comprising: (i) a turbine wheel (Fig. 1) having an axis, (ii) a turbine housing for defining a chamber for 
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the application, nor any motivation, to modify the prior art for these deficiencies. Claims 2-8 depend from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar variable geometry turbines, such as US 8764388 and US8172516.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745